Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the after-final reply filed May 13, 2022.
	Claims 137, 138, 140, 142, 143, 146, 147, 154, 155, and 156 are currently pending.

Withdrawal of Objections and Rejections:
	The rejection of Claims 137, 138, 140, 142, 143, 146, 147, 154, 155, and 156 for being provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 32, 60, 65-69, 74-81, 83, 86, 89, and 95-97, of copending Application No 16/619,010 is withdrawn due to the submission of a terminal disclaimer on May 13, 2022.
	The rejection of Claims 137, 138, 140, 142, 143, 146, 147, and 154-156 for being provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-55, of copending Application No 17/291,313 is withdrawn in accordance to MPEP 804 I.B.1.(b)(i):
(b) Provisional nonstatutory double patenting rejection is the only rejection remaining in an application

(i) Application has earliest effective U.S. filing date
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.


	The objection to the disclosure is withdrawn due to the submission of an amended specification adding the missing sequence identification numbers.

	Claims 137, 138, 140, 142, 143, 146, 147, 154, 155, and 156 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656